Citation Nr: 0936753	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 19, 2004, for 
the grant of apportionment of the Veteran's disability 
compensation payments for the appellant and her minor child.


REPRESENTATION

Appellant represented by:	Italian American War Veterans 
of the United States, Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1989 
and from July 1993 to August 1993.  The appellant is the 
Veteran's ex-spouse and mother of his child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an apportionment in 
favor of the appellant and her minor child.  The appellant 
filed a timely appeal with respect to the effective date of 
that grant.  This issue was remanded for further development 
in December 2007.  All requested development having been 
completed, this claim now returns before the Board.


FINDINGS OF FACT

The claim of entitlement to receive, on behalf of the 
Veteran's minor child, an apportionment of the Veteran's 
disability compensation was not received until July 19, 2004.  
An apportionment was granted effective that date.


CONCLUSION OF LAW

The criteria for an effective date prior to July 19, 2004, 
for entitlement to receive, on behalf of the Veteran's minor 
child, an apportionment of the Veteran's disability 
compensation, are not met.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400(e) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The appellant was adequately informed of the law as it 
pertains to effective dates by a November 2008 letter.  
Therefore, as the appellant has been informed of the relevant 
law, and as the law is dispositive in this case, the Board 
finds that the VA has discharged any duty it might have to 
the Veteran under the VCAA.

The RO granted apportionment on behalf of the Veteran's child 
effective July 19, 2004, the date of the appellant's claim 
for apportionment.  Essentially, the appellant argues that 
apportionment should have been made effective from the time 
she believes the Veteran started receiving additional 
compensation benefits for having a dependent.

The law provides that a Veteran's compensation benefits may 
be apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  
Additionally, where hardship is shown to exist, benefits may 
be specially apportioned between the Veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  If there is a child with the Veteran 
not in his custody, apportionment will not be authorized 
unless and until a claim for an apportionment is filed on the 
child's behalf.  38 C.F.R. § 3.458 (g).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts shown, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110 (a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date on evaluation in award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2008).

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim was received for an apportionment of 
the Veteran's award, apportionment will be effective the day 
following date of last payment if a claim for apportionment 
is received within one year after that date.  38 C.F.R. § 
3.400 (e).

In this case, the facts clearly show that the appellant's 
request for apportionment was received on July 19, 2004.  The 
appellant does not allege that she filed a claim on any other 
date, she merely asserts that she should be provided benefits 
from an earlier date.

The apportionment is effective from the first day of the 
month following the month in which the claim was received, 
which would be August 1, 2004, in this case. Since the 
effective date in this case is governed by the date of 
receipt of the claim for the apportionment, there is no legal 
basis for awarding apportionment any earlier than this date.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In this case, the law and not the evidence is indeed 
dispositive. The appellant's claim, that she is entitled to 
an earlier effective date for an apportionment of her pension 
benefits, lacks legal merit.  See Sabonis, spura.  As such, 
the claim is denied.




ORDER

Entitlement to an effective date prior to July 19, 2004 for 
the grant of apportionment of the Veteran's disability 
compensation payments for the appellant and her minor child, 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


